In Kilgore v. Hudson, et al., reported in 148 Fla. 580,4 So. 2d 865, we reversed the judgment in this case because appellant was not permitted to prove a charge of fraud perpetrated on him with reference to the age of appellee Edgar E. Hudson. On a new trial, the plea of fraud was entered and evidence thereon permitted. The court also gave appropriate instructions and a verdict for plaintiff was returned, to which the present appeal was prosecuted.
Several questions are urged but the dominant one is whether or not the verdict and judgment are supported by *Page 716 
substantial evidence. We have examined the record and while the evidence is in conflict we find ample support for the verdict. We are not at liberty to substitute our judgment for that of the jury in this state of the record.
Affirmed.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.